EXHIBIT III – 3/26/20 NOTICE




Case 5:20-cv-00123-FL Document 8-4 Filed 03/27/20 Page 1 of 5
3/26/2020                                   Wake County Sheriff Office Concealed Handgun Weapon (CHP) Permit Director


  Wake County Sheriff's Office




    Select To Get Started:




                                          New Concealed Handgun Carry Permit Application




                                                Renew Concealed Handgun Carry Permit
                                  If your permit has EXPIRED, you will have to apply for a NEW permit




        PLEASE READ BEFORE PROCEEDING

        Due to public health concerns related to the COVID-19 pandemic; the Wake County Sheriff’s Office will
        temporarily postpone accepting NEW Concealed Handgun Permit appointments until after April 30th, 2020.
        If you are applying for a RENEWAL of your Concealed Handgun Permit and your permit expires BEFORE
        April 30th, you can apply and book an appointment. If your permit expires AFTER April 30th, you will have
        to schedule after April 30th.

      General Information
                         Case 5:20-cv-00123-FL Document 8-4 Filed 03/27/20 Page 2 of 5
https://wakeso.permitium.com/ccw/start                                                                                  1/4
3/26/2020                                   Wake County Sheriff Office Concealed Handgun Weapon (CHP) Permit Director

      Learning the laws regulating the use of firearms is a must for responsible ownership. Local regulations differ and laws
      vary from state to state. Citizens must check with the jurisdiction where the gun is to be used.
      The Sheriff and his staff are required to follow strict state guidelines when performing the necessary background
      checks for Concealed Handgun Permits. Due to the nature of the detailed due diligence, appointment times and
      processing times can take multiple weeks. During the application process, you will be asked to schedule an
      appointment (for New and Renewal CHP permits). Please note that you will be asked to pay now to reserve your
      appointment.
      In accordance with NCGS 14-415.13(a), Concealed Handgun Permits MUST be obtained from the Sheriff of your
      county of RESIDENCE.
      If you are RENEWING a Concealed Handgun Permit, you MUST apply PRIOR to your expiration date, but no
      more than 90 days prior to the expiration date.
      If your permit has EXPIRED, but it has been LESS than 60 days since the permit expired, you will be required
      to apply as a NEW APPLICANT, be fingerprinted, and pay the $90.00 fee, but you will not be required to submit
      a new training certificate.
      If more than 60 days has passed since your permit EXPIRED, you must retake the CONCEALED HANDGUN
      TRAINING COURSE, apply as a NEW APPLICANT, and submit the NEW TRAINING CERTIFICATE with the
      application.
      Pricing
            A New Concealed Handgun Permit costs $90.00, which includes the $10.00 fingerprinting fee.
            A Renewal Concealed Handgun Permit costs $75.00
            Applications for CHP and Renewals will be processed between 8:30am-11:30am and 1:00pm-4:00pm
            Monday-Friday.
            Click on the NEW or RENEW application link to start the application.


      Gaining competency with firearms is like learning to drive a car or fly an airplane. You need expert instruction and
      practice. There is no shortcut. If you are not willing to invest the time and effort to become competent, then having a
      firearm and trying to use it can, in many instances, be more hazardous than any impending threat.

                                                                                                    Permit to Carry Information



    Concealed Handgun Permit Requirements: must meet ALL requirements
    Applicant Must:

            be a citizen or a naturalized citizen;
            be twenty-one (21) years of age;
            have attained at least one month's residency (30 days) in Wake County;
            not suffer from any mental or physical infirmity which would prevent safe handgun handling and operation;
            at the time of pickup, provide a valid driver's license or other picture ID with current address provided by the State
            of North Carolina;
            successfully complete a firearms training and safety course that has been designed by the North Carolina Criminal
            Justice Standards Commission (See Yellow Pages or a firearms dealer for businesses that provide training).

    A criminal background check is performed on each applicant before granting the permit. The processing of the
    concealed carry weapons permit takes much longer than the handgun purchase permit. The Sheriff has forty-five (45)
    days from the time all application materials, to include receipt of the mental health records, are received to either issue
    or deny a permit. N.C. General Statute 14-415-15(a).

    Anyone interested in applying for a concealed carry weapon permit must make an appointment online using this
    system. Prior to using this system, make sure you have the following information available.

            NC Driver's license number
            NC Firearms Training Certificate Number (located at the bottom right corner of the certificate)
                          Case 5:20-cv-00123-FL Document 8-4 Filed 03/27/20 Page 3 of 5
https://wakeso.permitium.com/ccw/start                                                                                               2/4
3/26/2020                                   Wake County Sheriff Office Concealed Handgun Weapon (CHP) Permit Director

    If you have a Firearms Safety and Training Course Exemption for Qualified Sworn Law Enforcement Officer and
    Certain Other Persons (N.C.G.S § 14-415.12A), you MUST bring the following items with you in order to exempt you
    from taking the NC Firearms Safety Training Course and sign an exemption form in our office:

    1. North Carolina active law enforcement credentials; or

    2. Retired North Carolina law enforcement, correctional or probation/parole officer credentials (within the past two
    years); or

    3. Licensed or registered NCPPSB armed security guard permit.

    PLEASE NOTE: There is NO exemption for Federal Agents, State or Federal Correctional Officers

    A Concealed Handgun Permit requires a $90.00 non-refundable fee (which includes a $10.00 fingerprint fee) payable
    online using any major credit or debit card.

      Please note that this website has been certifed to work using the following browsers: IE 8 or higher, Firefox,
                                                    Safari or Chrome.



    For More Information, Contact:
    John H. Baker Jr. Public Safety Center
    330 S. Salisbury St.
    Raleigh, NC 27602

    Phone: 919-856-6949



    For Technical Support, Contact:
    Permitium Software
    Email: help@permitium.com
    Phone: 855-642-2453




       NC General Statute 14-315.1: Storage of firearms to protect minors
       (a) Any person who resides in the same premises as a minor, owns or possesses a firearm, and stores or leaves
       the firearm (i) in a condition that the firearm can be discharged and (ii) in a manner that the person knew or
       should have known that an unsupervised minor would be able to gain access to the firearm, is guilty of a Class 1
       misdemeanor if a minor gains access to the firearm without the lawful permission of the minor's parents or a
       person having charge of the minor and the minor:

            1. Possesses it in violation of G.S. 14-269.2(b);
            2. Exhibits it in a public place in a careless, angry, or threatening manner;
            3. Causes personal injury or death with it not in self defense; or
            4. Uses it in the commission of a crime.

       (b) Nothing in this section shall prohibit a person from carrying a firearm on his or her body, or placed in such
       close proximity that it can be used as easily and quickly as if carried on the body.

       (c) This section shall not apply if the minor obtained the firearm as a result of an unlawful entry by any person.

       (d) "Minor" as used in this section means a person under 18 years of age who is not emancipated. (1993, c. 558,
       s. 2; 1994, Ex. Sess., c. 14, s. 11.)




                          Case 5:20-cv-00123-FL Document 8-4 Filed 03/27/20 Page 4 of 5
https://wakeso.permitium.com/ccw/start                                                                                      3/4
3/26/2020                                Wake County Sheriff Office Concealed Handgun Weapon (CHP) Permit Director




                         Case 5:20-cv-00123-FL Document 8-4 Filed 03/27/20 Page 5 of 5
https://wakeso.permitium.com/ccw/start                                                                               4/4
